DETAILED ACTION
This Non-Final Office Action is in response to the above patent application filed on February 03, 2022.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 & 20 of (U.S. Patent No. 10,939,745 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because (U.S. Patent No. 10,939,745 B2) and the instant application BOTH set forth:

A pouch for securely holding objects during athletic activity, the pouch comprising: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to a garment; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; and a one-way valve in communication with the interior chamber;  
further including one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the first major surface of the outer envelope and a second foam layer adjacent to the second major surface of the outer envelope;  
wherein the one or more foam components is an open cell foam with a high rebound characteristic;  
wherein the one or more foam components includes a plurality of lasered holes for zonal compression;  
further including a plate located between the outer envelope and the one or more foam components, the plate serving as a moderator to more evenly spread a compression force over the foam components;  
wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels air from the interior chamber of the outer envelope via the one-way valve;  
a closure configured to be sealed and the closure includes one of the following closures: a zippered closure, a pressure-resealable closure, or a sliding device closure;  
further including a set of straps that wrap around the outer envelope, wherein when pulling on a free end of the set of straps, the outer envelope compresses and air is expelled from the interior chamber of the outer envelope via the one-way valve;  
further including a set of cables coupled to a plurality of rigid bands that wrap around the outer envelope, wherein when pulling on a free end of the set of cables, the rigid bands tighten around the outer envelope compressing the outer envelope and air is expelled from the interior chamber of the outer envelope via the one-way valve.” 
 
“A garment comprising: a garment base material that includes one or more fabric components; and a pouch releasably or fixedly attached to the garment base material, the pouch for securely holding objects during athletic activity, the pouch including: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; a one-way valve in communication with the interior chamber; and a set of straps that wrap around the outer envelope, wherein when pulling on a free end of the set of straps, the outer envelope compresses and air is expelled from the interior chamber of the outer envelope via the one-way valve;
  	further including one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the a second foam layer adjacent to the second major surface of the outer envelope;
  	wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels the air from the interior chamber of the outer envelope via the one-way valve;  
wherein the pouch is releasably attached to the garment base material and includes a mechanism for releaseably and permanently connecting the pouch to the garment base material;  
wherein the pouch is fixedly attached to the garment base material and includes a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to the garment;
  	wherein the pouch is fixedly attached to the garment base material via a plurality of sewn seams onto the garment.”  

“A pouch for securely holding objects during athletic activity, the pouch comprising: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; a one-way valve in communication with the interior chamber; and a set of cables coupled to a plurality of rigid bands that wrap around the outer envelope, wherein when pulling on a free end of the set of cables, the rigid bands tighten around the outer envelope 
further including a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to a garment;  
further including one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the first major surface of the outer envelope and a second foam layer adjacent to the second major surface of the outer envelope;  
wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels the air from the interior chamber of the outer envelope via the one-way valve;  
wherein the resealable opening includes a closure configured to be sealed and the closure includes one of the following closures: a zippered closure, a pressure-resealable closure, or a sliding device closure.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734